Citation Nr: 1758319	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-31 197A	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to herbicide exposure, and including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for loss of vision, including as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from February 1964 to January 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and September 2012 rating decisions by the RO in San Juan, Puerto Rico.  

This case was previously before the Board in December 2015 where, in pertinent part, the issues on appeal were remanded for new VA examinations and opinions. 
This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Service Connection for Hypertension 

In its December 2015 remand, the Board ordered a hypertension examination and opinion to address, in part, whether herbicide exposure may have caused the currently diagnosed hypertension.  The Veteran received a VA hypertension examination in January 2016.  The January 2016 VA examiner opined that it was less likely than not that the hypertension was related to herbicide exposure, and reasoned that "VA has not found that a positive etiological association exists between the exposure to the herbicide and Agent Orange."  No medical journals and/or articles were cited in the opinion.  The Board notes that this opinion is in opposition to the "Veterans and Agent Orange: Update 2012," which is suggestive of an association between herbicide exposure and hypertension.  

In its 2012 report "Veterans and Agent Orange: Update 2012" the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  For this reason, the Board will remand for an addendum opinion on the question of relationship between hypertension and herbicide exposure during service.

Service Connection for Loss of Vision 

In December 2015, the Board remanded the issue of service connection for vision loss, in pertinent part, to obtain a VA examination and medical opinion regarding the etiology of the claimed bilateral vision disorder.  In the February 2016 VA examination report, the VA examiner diagnosed bilateral cataracts, bilateral macular membranes, and left optic nerve atrophy.  The VA examiner assessed that the loss of right eye vision is due to senile cataract, macular membrane, and refractive error, and assessed that the left eye disorder is due to senile cataract, optic nerve atrophy, and refractive error.  Subsequently, an April 2015 private treatment report reflects diagnosed glaucoma; no direct or secondary opinion has been offered as to the currently diagnosed glaucoma.  As to service connection on a secondary basis, the February 2016 VA examiner assessed that a vision disorder was not caused by the service-connected diabetes; however, no aggravation opinion was offered.  

The February 2016 VA examination report also reflects that the Veteran suggested a vision disorder is due to the service-connected parasagittal meningioma surgery.   The October 2016 supplemental statement of the case (SSOC) notes that the February 2016 VA examiner assessed that the left eye optic nerve atrophy is "at least as likely as not, at least 50% probability, related to parasagittal meningioma/surgery to remove parasagittal meningioma the veteran underwent in 1973"; however, it does appear as though this medical opinion has been associated with the record, should it exist.  Upon remanding for an adequate secondary service connection opinion, the medical opinion that the October 2016 SSOC references should be associated with the record.  If the opinion is located, the AOJ should grant service connection for a left eye disorder as secondary to the service-connected parasagittal meningioma.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record all VA treatment records pertaining to the treatment of hypertension and the eyes, not already of record.  

2.  Return the January 2016 VA hypertension examination to the VA examiner who conducted the examination for another addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should advance the following opinions:

Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed hypertension was caused by herbicide exposure during service?  
In rendering the above opinion, the VA examiner should cite to the medical evidence of record, to include medical journals and articles, relied upon in rendering the opinion.  The VA examiner should also consider the findings of the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides in its 2012 report "Veterans and Agent Orange: Update 2012."

3.  Attempt to locate a February 2016 VA medical opinion that is referenced in the October 2016 SSOC reflecting that the currently left eye optic nerve atrophy is "at least as likely as not, at least 50% probability, related to parasagittal meningioma/surgery to remove parasagittal meningioma the veteran underwent in 1973."  If the VA opinion is located, the AOJ should grant service connection for a left eye disability as secondary to the service-connected parasagittal meningioma.  If the VA opinion is not located, an adequate secondary service connection opinion addressing the left eye disorder and the service-connected parasagittal meningioma should be offered, as directed below. 

4.  Other than the medical professional who conducted the VA examination of the eyes in February 2016, request that a physician review the electronic file and provide an addendum medical opinion.  A physician with expertise in eye disorders is preferred, but not required.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The VA examiner should advance the following opinions:

A)  Is it as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed glaucoma is causally or etiologically related to (service-connected) parasagittal meningioma and/or the surgery performed during service?  

   B)  Is it as likely as not (i.e., probability of 50 percent or 
more) that any currently diagnosed vision disorder of glaucoma, bilateral cataracts, bilateral macular membranes, and left optic nerve atrophy was caused by the service-connected diabetes mellitus and/or the service-connected parasagittal meningioma?  If service connection for a left eye vision disorder has not been granted, please specifically address whether the left eye optic nerve atrophy is caused by the service-connected parasagittal meningioma.  

   C)  Is it as likely as not (i.e., probability of 50 percent or 
more) that any currently diagnosed vision disorder, to include glaucoma, bilateral cataracts, bilateral macular membranes, and left optic nerve atrophy, was aggravated by the service-connected diabetes mellitus and/or the service-connected parasagittal meningioma?   
   
4.  Then, readjudicate the issues of service connection for hypertension (including as due to herbicide exposure, and including as secondary to service-connected diabetes mellitus) and service connection for loss of vision (including as secondary to service-connected disabilities).  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B,
7112 (West 2014).





_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





